Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1 and 3-14 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed camera units surrounding the balloon main body at predetermined intervals on an outer middle portion of the balloon main body, each of the camera units including a camera configured to take an image, an image transmission part configured to transmit the image, a position tracking device configured to track an aircraft while photographing, and a heat sensing device for night photographing; and wherein the balloon main body comprises: a first disturbance radio wave transmitter configured to transmit a first disturbance signal having a first frequency to disturb a wireless control signal of the aircraft; a second disturbance radio wave transmitter configured to transmit a second disturbance signal having a second frequency to disturb the wireless control signal of the aircraft, the second frequency being different from the first frequency; and a jammer including a control module configured to selectively emit, as desired by a user, one of 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
January 29, 2022